The appellee filed this suit in one of the justice courts of Harris county against the Western Union Telegraph Company, appellant, to recover damages in the sum of $200, alleged to have been sustained in consequence of the negligent failure on the part of appellant to promptly transmit and deliver a message which appellee had sent to one of his sons in the city of Houston, informing him of the serious illness of another of appellee's sons, a brother of the son at Houston. In the justice court appellee recovered judgment for the full amount claimed, and the telegraph company appealed to the county court at law of Harris county, where judgment was rendered against it for $180, and this appeal was prosecuted from the latter judgment.
There are several assignments of error found in appellant's brief, and each is submitted as a proposition of law within itself. Objection is made by appellee to the consideration of any of the assignments, for several reasons; one of the reasons being because there is not a reference in appellant's brief to the transcript or statement of facts in connection with any statement made under these assignments, as is required by rule 31 for briefing causes in this court (142 S.W. xiii). We find, upon inspection of appellant's brief, that the objections interposed by appellee to the consideration of these assignments are well taken, and should be sustained by this court. Rule 31 provides:
"To each of said propositions there shall be subjoined a brief statement, in substance, of such proceedings, or part thereof, contained in the record as will be necessary and sufficient to explain and support the proposition with reference to the pages of the record."
See Caffrey v. Bartlett Western R. Co., 198 S.W. 810; Hirsch v. Patton,49 Tex. Civ. App. 499, 108 S.W. 1018; Beaumont Traction Co. v. Edge,46 Tex. Civ. App. 448, 102 S.W. 746; Railway Co. v. Scott, 156 S.W. 294; Railway Co. v. Pemberton, 106 Tex. 463, 161 3. W. 2, 168 S.W. 126; Bain v. Coats, 228 3. W. 571.
Fundamental error is not claimed, and we rave discovered none. The judgment will therefore be affirmed. *Page 450